Case 4:19-cv-04111-SOH-BAB Document 57                 Filed 06/04/20 Page 1 of 1 PageID #: 358



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

 CHARLES SAMUEL JOHNSON JR.                                                            PLAINTIFF

 v.                                    Civil No. 4:19-cv-04111

 NURSE KING, Miller County Detention Center
 (“MCDC”); and CAPTAIN ADAMS, MCDC                                                 DEFENDANTS

                                              ORDER

        Plaintiff Charles Samuel Johnson Jr. proceeds in this action pro se and in forma pauperis

 pursuant to 42 U.S.C. § 1983. Currently before the Court is a Motion to Compel filed by Plaintiff.

 (ECF No. 52). Defendants have filed a Response in opposition to the motion. (ECF No. 54).

        In his motion, Plaintiff seeks an order directing Defendants to produce “any and all evidence

 that he used to find Officer Hensley not guilty of chocking the Plaintiff on August 31st 2016.” (ECF

 No. 52). Defendants state they have fully complied with Plaintiff’s discovery requests and point

 out the claims for excessive force against Defendants Adams, Hensley, Griffie, Tefft, and

 Rodriguez were recommended for dismissal. (ECF No. 53).

        On June 2, 2020, the Chief United States District Judge Susan O. Hickey entered an order

 adopting the Report and Recommendation of the undersigned and dismissed with prejudice the

 claims for excessive force against Defendants Adams, Hensley, Griffie, Tefft, and Rodriguez. (ECF

 No. 56). Therefore, Plaintiff’s Motion to Compel evidence relating to Defendant Hensley choking

 him is now moot.

        Accordingly, Plaintiff’s Motion to Compel (ECF No. 52) is DENIED.

        IT IS SO ORDERED this 4th day of June 2020.

                                              /s/   Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE
